DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response (amendments adding new claims 24-25 only; arguments) filed with the RCE is acknowledged.
Following the amendments, claims 10, 12-13, and 16-25 are pending and examined on the merits, as drawn to the elected species (SEQ ID NO: 9).
The examiner is open to interview at any time to advance prosecution on the merits.

Election/Restrictions – Withdrawn-In-Part (Group), Species Maintained
Applicant's election with traverse of Group II, claim 10, as drawn to the peptide species SEQ ID NO: 9, in the reply filed on 10/20/20 is acknowledged.  The group traversal is moot as the examiner has rejoined all groups, following the amendments.  Applicant has also traversed the species election on the ground(s) that there are not an unreasonable number of species.  This is not found persuasive because the number of species are not the question but rather whether the peptides can be coextensively searched without a serious search burden, which is not presently found as a search of eight (8) separate ABSS databases and beyond is required of each distinct peptide.  [Note: Notwithstanding the above, and if the rejections of elected peptide species SEQ ID NO: 9 are overcome, the examiner may be open to rejoining certain peptides species for search and examination on the merits. Namely, peptide SEQ ID NOS: 8 and 10-11 were found to have overlap with elected peptide species SEQ ID NO: 9 as falling within a similar Markush group with single structural similarity (and separately peptide SEQ ID NOS: 1-7 contained 
As applicant did not elect a microorganism species all are deemed obvious variants each over the others, absent evidence to the contrary and an election in the next response.
All pending claims are examined on the merits as drawn to elected peptide species SEQ ID NO: 9.
The requirement is still deemed proper and is therefore made FINAL.
Opening Remarks on Elected Peptide SEQ ID NO: 9 – Previously Noted
While not anticipated, the instantly elected peptide remains rendered obvious at this writing (see rejection below).  As previously stated, the elected peptide species of SEQ ID NO: 9 (cell penetrating peptide (CPP) VGFPVAAVGFPV bound to secretion modifying region (SMR) peptide GRKKRRQRRRPPQ) was not found to be reasonably/expressly taught by the prior art of record, under an anticipation analysis. Other than similar but distinct peptides expressly taught within applicant’s current or related applications, none of the prior art of record was found to reach 70% identity or closer.  Representative of the closest prior art of record found was that of Cowan et al. (U.S. Patent Publication No. 20120289454), bearing the peptide on specification page 21:
(Targeting HIV Tar RNA), which has 67% identity to the elected peptide SEQ ID NO: 9:
Query Match    67.4%; Score 89; DB 19; Length 39;
Best Local Similarity 70.8%;
Matches 17; Conservative 1; Mismatches 6; Indels 0; Gaps 0;
Qy    2 GFPVAAVGFPVGRKKRRQRRRPPQ 25
Db    4 GFTTKALGISYGRKKRRQRRRPPQ 27
Subject Matter Priority (12/19/18) – Previously Noted
As also noted in the parent application (U.S. Application No. 16/226,242, 12/19/18 filing date), it is noted that priority for the peptides (e.g. elected SEQ ID NO: 9) claimed/described in the specification only finds support within that filed at the actual filing date, not in earlier filing documents (including not in the direct provisional to which it relies to nor the CIP prior to), absent evidence to the contrary.   Thus, the earliest effective priority date for this application is the actual filing date on 12/19/18 of the parent U.S. Application No. 16/226,242.

Claim Rejections - 35 USC § 103 – Obviousness, Maintained but Order of References Restructured; Modified to Address New Claims 24-25 (Liu Reference Added); Necessitated by Amendment
	The Elected/Claimed Invention:  Treating a microbial biofilm and/or detaching/dispersing the same with the same elected peptide of SEQ ID NO: 9.

Claims 10, 12-13, and 16-23, as drawn to the elected peptide SEQ ID NO: 9, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He (U.S. Patent Publication No. 20080286210) in view of Liu et al. (U.S. Patent No. 9,181,290) as to the use of antimicrobial peptides for reducing/preventing microbial biofilm formation, and further in view of Bond et al. (U.S. Patent Publication No. 20130089525; applicant’s earlier work*) in view of Bames (U.S. Patent Publication No. 2018/0258148), as to the elected peptide to be employed for the same.  [*Note: See priority discussion at outset. The earliest effective filing date is not present for instant elected peptide SEQ ID NO: 9 until the actual filing date of the parent, on 12/19/18 

He teaches the use of antimicrobial peptide compositions where all peptides tested equally worked on biofilms (para 171), are coated on materials/liquids/surfaces as instantly claimed, e.g. composites and dental preparations such as mouthwash (claim 58).
	Namely, He expressly teach that all peptides tested therein work to treat biofilms equally - which would naturally result in detachment and dispersing thereof as a result once the biofilm is killed/degraded by the peptides – for which He noted could have major beneficial effect for dental caries/hygiene (para 171):
[0171] In the United States, the high financial burden associated with treating dental caries, especially among underprivileged and minority populations (Anderson and Shi (2006) Pediatr. Dent., 28: 151-153; discussion 192-198; National Institutes of Health (2000) Oral health in America: a report of the Surgeon General, Department of Health and Human Services, National Institute of Dental and Craniofacial Research, National Institutes of Health, Bethesda, MD; Washington State Department of Health (2002) Infectious Diseases--Dental Caries, Washington State Department of Health, Olympia, Wash.), could be alleviated by dental hygiene regimens supplemented with more-effective anti-S. mutans therapeutics. Accordingly, the results presented here suggest that peptides with robust activity against S. mutans can be identified by screening small rationally designed libraries. Interestingly, the most-active peptides derived in this study appear to have some activity against other gram-positive oral bacteria, although more data are required to fully evaluate whether the hydrophobic and amphipathic characteristics of these sequences are indicative of general anti-gram-positive bacterial activity. As S. mutans normally grows in a biofilm state in vivo, we were encouraged to also find that all the peptides in Table 9 had activity against in vitro S. mutans biofilms grown on glass slides in the presence of sucrose (data not shown).

As for the materials to be coated, He teaches (claim 58):
“58. A health care product comprising an antimicrobial peptide according to any of claims 1, 31, or 42, wherein said antimicrobial peptide is contained in a product selected from the group consisting of toothpaste, mouthwash, a tooth whitening strip or solution, a contact lens 

Further, following the previous amendments to claim 10, limiting the “material” class to paint, glue, cement, tissue matrix and tissue scaffold, prior art reference He teaches tissue “matrix” or “patch” described as “skin contact adhesive materials”, which equally serves as a tissue “glue” under the broadest reasonably interpretation thereof, as the material for incorporation of active agents (see para [0118-0119]).  
Application to Paints and Cements (Independent Claim 10 and New Claims 24-25)
	He does not teach where said peptides may be used on anti-biofilm/biofouling paints or cements, which Liu fills the gap for (e.g. see also new claims 24-25):
As for independent claim 10 and new claims 24-25, reviewing the anti-biofilm/biofouling art which this application falls within, merely by example, Liu et al. (U.S. Patent No. 9,181,290) expressly teach applying anti-biofilm compositions to biologically compatible material such as implantable devices (col. 15, lines 38-60), such as “glues, cements or adhesives or in other materials” where the:
Compositions of this invention may be incorporated into glues, cements or adhesives, or in other materials used to fix structures within the body or to adhere implants to a body structure. Examples include poly(methyl methacrylate) and its related compounds, used for the affixation of orthopedic and dental prostheses within the body. The presence of the composition of this invention can decrease biofilm formation in those structures in contact with the glue, cement, or adhesive. A composition of this invention can coat or can permeate the formed article. By coating, the composition of this invention prevents and/or minimizes adherence and colonization of microorganisms responsible for biofilm formation.


“The composition of this invention may be incorporated into indoor paints, thus decreasing biofilm formation on surfaces using such paints. This could have a significant impact in decreasing infection from skin-contact interaction with those surfaces.”

While Lui does not expressly state that such paint is for use internally, Lui had mentioned in the other section noted above applying such “in other materials” for internal use, which could naturally extend from “glues, cement or adhesive or in other materials”, where the latter could include biologically compatible paints, if desired, as all within the same spirit of applying the antibiofilm/antibiofouling agent composition to whatever coating is desired be it glue, cement, adhesive or some kind of paint.
	Liu also mention as part of the references relevant to this art, the following peptides used in the anti-biofilm art (see the ‘290 patent cover sheet pages 1-2, as cited by Liu as relevant art thereto):
Beckloff et al., "Activity of an Antimicrobial Peptide Mimetic against Planktonic and Biofilm Cultures of Oral Pathogens," Antimicrobial Agents and Chemotherapy, Nov. 2007, vol. 51, No. 11, pp. 4125-4132. cited by applicant 

Wei et al., "Effect of MUC7 peptides on the growth of bacteria and on Streptococcus mutans biofilm," Journal of Antimicrobial Chemotherapy, Jun. 2006, vol. 57, issue 6, pp. 1100-1109. cited by applicant 

Thus, as for the material applied to, the claims (e.g. independent claim 10 and claims 24-25) are deemed prima facie obvious based He in view of the advantageous teachings of Liu in this same antibiofilm space, where such compositions are applied to biologically compatible material/coatings for internal use. 

Employing the Elected Peptide Into the Composition of He (or He in view of Liu)
He does not teach where the elected peptide is that of instant peptide SEQ ID NO: 9, which Bond (applicant’s earlier work) in view of Bames, fills the gap.
Bond, applicant’s earlier work, expressly teach the use of antimicrobial peptides, like He had employed, but Bond does not teach the use of such for treating biofilms filled with microbes.  Bond expressly teach the antimicrobial peptide comprising the amino acid sequence of VGFPVAAVGFPV (SEQ ID NO: 3) (see claim 6 (typo, reads SEQ ID NO: “2” instead of “3”) claim 21, para 18), corresponding to instant SMR peptide elected species SEQ ID NO: 9. Bond also teach (e.g. claim 20) a pharmaceutical composition for treating microbial infection, comprising: (1) an antimicrobial peptide comprising a first antimicrobial domain comprising at least one VGFPV motif, and a cell penetrating peptide (CPP) domain.

Bond does not expressly teach where the CPP is GRKKRRQRRRPPQ, the leading CPP sequence attached to instant peptide SEQ ID NO: 9’s SMR peptide sequence of VGFPVAA VGFPV.
Bames, merely by example, fills this gap, by teach that GRKKRRQRRRPPQ is a CPP (claim 4, peptide SEQ ID NO: 10).

Thus, it would have been merely a matter of routine optimization by simple selection to attach the CPP GRKKRRQRRRPPQ of Bames to the antimicrobial/SMR peptide of Bond VGFPVAAVGFPV and arrive at instant elected peptide SEQ ID NO: 9.

simple substitution to employ the peptide of Bond in view of Bames (elected peptide SEQ ID NO: 9) to treat a biofilm, with an expectation that once reducing/killing of the microbes commenced that the result would be detachment of the microorganism from a surface or from other microorganisms and equally dispersing of the latter as a natural event thereafter.  Absent evidence to the contrary that some other step is required that is not presently claimed or some teaching away that other antimicrobial peptides that exert effect against biofilms equally (like those of He) are not able to also detach and disperse said microorganisms. 
Therefore, the presently elected and claimed invention is found prima facie obvious over
the combination of references applied, as to the claimed invention as now amended.

Response to Arguments (Amendments Addressed Above as to New Claims 2-25)
	Applicant’s arguments have been fully considered but are not found persuasive. The amendments adding new claims 24-25 triggered an updated search of the prior art.  With that and new information, the rejection has been restructured to make He in view of Liu the opening combination for using antimicrobial peptides for treating biofilms and attaching such to all instantly claimed materials, further in view of simple substitution of the peptide of Bond (applicant’s earlier work) in view of Bames therein, with a reasonable expectation of success like that of He, where all antimicrobial peptides tested therein equally worked to treat biofilms also.   

	Applicant then argues (response page 7) that the antimicrobial peptides of He are distinct from those here. The examiner does not dispute this, but such are antimicrobial peptides just as those of Bond are recognized as.  Without some teaching away, as all peptides of He also worked against biofilms, there is a reasonable expectation that that of Bond in view of Bames (elected peptide SEQ ID NO: 9) would equally exert at least some effect.
  	Applicant next argues (response page 8-9), that notwithstanding that He teaches all antimicrobial peptides therein worked to treat biofilms, that since other teaches in He were to the use of the materials containing the antimicrobial peptides for alternative purposes thereof, that He teaches away from such use elsewhere.  This is not found persuasive, a reference is good for all that it teaches.  But even if such were argued, new reference Liu counters such by expressly teaching the use of all materials instantly claimed specifically for the biofilm treatment purposes.
For the reasons of record above, it would have been prima facie obvious to incorporate the elected peptide of Bond in view of Bames into the tissue “matrix” or tissue “glue” of He in view of Liu.

Double Patenting – Obviousness, Maintained, Request for Abeyance, No Arguments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 10, 12-13, and 16-25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over withdrawn claims 10-17 of copending parent Application No. 16246222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because parent withdrawn claims 10, 16 and 17 are drawn to the same independent claims here, e.g. treating a microbial biofilm and/or detaching/dispersing the same with the same elected peptide of SEQ ID NO: 9.  Should these non-elected subject matter claims ultimately be cancelled without prejudice in the parent, the rejection will be withdrawn. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation – Previously Noted
	The term “preventing” is deemed enabled without undue experimentation here as it is known with the art that coating a surface with antimicrobial agents, which the instantly claimed peptides are, can prevent adherence of microbial agents and thereby biofilm formation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654